Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim 8 has been canceled. Claims 1-7 and 9-20 are pending. Claims 1-7 and 9-20 have been examined. Claims 1-7 and 9-20 have been rejected. 

Response to Arguments
Applicant's arguments filed 12/9/2021, see pp. 7-12, regarding the 35 USC 101 rejections for being directed to abstract ideas have been fully considered but they are not persuasive. 
For Step 2A prong 1, the Applicant argues that this step involves receiving data from sensors that detect or monitor attributes of the well, so receiving data from sensors is not itself a mental concept, see p. 8 ¶ 2. The Examiner respectfully disagrees. This feature as currently amended “based at least in part from data received from sensors in the wellbore” means the data sent by the sensors in the wellbore. It provides more detail where the data come from, which are from the sensors. Hence, the whole limitation still means determining parameters associated with a wellbore in a formation based on received data. Therefore, this determining wellbore parameters step is still a mental process.
The Applicant also argues that “producing perforating job parameters ... minimum wellbore pressure value” is not itself a mathematical concept, see p. 8 ¶ 3 – p. 9. ¶ 1. The Examiner respectfully disagrees. The Applicant remarks that the system determines attributes of a wellbore, a current effective stress values, a max effective stress value, etc. and then produces perforating job parameters based on attributes of the wellbore. In ¶ 0016 of the instant application’s specification, these attributes are calculated using parameters of mathematical computations to determine attributes and in turn perforating job parameters.
The Applicant argues regarding step 2A, prong 2, see p. 9 ¶ 3 – p. 12 ¶ 1, that the claim provides  integration of the judicial exception into a practical applications by configuring a perforation tool to create perforations through a wellbore wall to prevent collapse and other problems. The Examiner respectfully disagrees. A limitation in claim 1 recites “producing perforating job parameters ..., the perforating job parameters comprising one or more parameters of a perforation tool for use in perforating the formation.” As recited, the underlined text in this limitation only lists the intended use of the perforating job parameters. It does not perform the configuration of the perforation tool. Even if the claim recited configuring the perforation tool with the produced perforation job parameters, the claim would still need to recite a positive limitation that actually performs the perforation similar to those recited in currently amended claim 7. 
Claim 1 and its dependent claims 2-3 and 6, hence, remain rejected under 101 for being directed to abstract ideas. Claim 15 has been amended similarly to claim 1 and are analogous claim 1, so clam 15 and its dependent claims 16-17 and 20 remain rejected under 101 for being directed to abstract ideas.

Applicant’s arguments with respect to claims 1-7 and 9-20 regarding the 102 and 103 rejections, see pp. 14-15, have been considered but are moot because the new grounds of rejections do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 6, 15-17, and 20 are rejected under 35 USC 101 for being directed to abstract idea.

Claim 1 is a system claim and recites:
	A system comprising:
a processing device; and
a non-transitory memory device including instructions that are executable by the processing device to cause the processing device to perform operations comprising:
determining wellbore parameters associated with a wellbore in a formation based at least in part from data received from sensors in the wellbore (mental process);
calculating, using the wellbore parameters, a current effective stress value associated with a hole in the formation, the hole being in pressure equilibrium with the wellbore (math concepts);
determining, using the wellbore parameters and the current effective stress value, a maximum effective stress value that the hole can support without collapsing (math concepts because to determine these values, math calculation is required);
determining a minimum wellbore pressure value using the maximum effective stress value (mental process); and
producing perforating job parameters to maximize a perforation while maintaining at least the minimum wellbore pressure value comprises, the perforating job parameters comprising one or more parameters of a perforation tool for use in perforating the formation (math concepts).
Step 2A, prong 1: limitations are grouped into abstract ideas as indicated above.
	Step 2A, prong 2: no practical application is recited.
Step 2B: additional elements are recited, a processing device and a non-transitory memory device. These elements are recited at generic level that do not amount significantly more to abstract ideas.

Claim 2 is a system claim depending on claim 1 and recites:
The system of claim 1, wherein the operation of determining, using the wellbore parameters and the current effective stress value, the maximum effective stress value, comprises the operation of recording a failure point for a hole or perforation in a sample with properties representative of the formation (math concepts).
Step 2A, prong 1: limitations are grouped into abstract ideas as indicated above.
	Step 2A, prong 2: no practical application is recited.
Step 2B: no additional elements are recited.

Claim 3 is a system claim depending on claim 1 and recites:
The system of claim 1, wherein the operation of determining, using the wellbore parameters and the current effective stress value, the maximum effective stress value, comprises:
approximating a threshold maximum effective stress value as equal to a multiple of unconfined compressive strength, a hollow cylinder strength, or a thick-walled cylinder strength (math concepts); and
performing a numerical calculation or a simulation using the maximum effective stress value to obtain a stability threshold or a collapse threshold (this limitation can be interpreted as “performing a numerical calculation” excluding “a simulation” because of an “or” option, so it is math concepts).
Step 2A, prong 1: limitations are grouped into abstract ideas as indicated above.
	Step 2A, prong 2: no practical application is recited.
Step 2B: no additional elements are recited.

Claim 6 is a system claim depending on claim 1 and recites:
The system of claim 1, further comprising a parts database communicatively coupled to the processing device, wherein the perforating job parameters include parts specified from the parts database (this limitation further limits the last limitation in claim 1, which is grouped into math concepts, so it is also math concepts).
Step 2A, prong 1: limitations are grouped into abstract ideas as indicated above.
	Step 2A, prong 2: no practical application is recited.
Step 2B: no additional elements are recited.

Claims 15-17, and 20 are method claims and recite limitations analogous to those in claims 1-3, and 6, respectively. They are, therefore, rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9, 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mese et al. (US 2009/0055098) in view of Lee et al. (US 2011/0264429).

As per claim 1, Mese teaches a system comprising:
a processing device (¶ 0033); and
a non-transitory memory device including instructions that are executable by the processing device to cause the processing device to perform operations comprising (¶ 0033, 0035):
determining wellbore parameters associated with a wellbore in a formation based at least in part from data received from sensors in the wellbore (¶ 0007, 0040; Mese teaches determining sets of characteristics of a formation in a wellbore; these sets of characteristics are wellbore parameters; Mese also teaches using measuring instrument such as sonic tool to measure various properties of rock surrounding borehole; measurements from the measuring instruments such as sonic tool correspond to data received from sensors in the wellbore);
calculating, using the wellbore parameters, a current effective stress value associated with a hole in the formation, the hole being in pressure equilibrium with the wellbore (¶ 0007, 0009-0010, 0049-0054; Mese teaches determining current stress point using effective stress model using sets of characteristics; this current stress point is a current effective stress value associated with a hole in the formation; Mese also teaches in ¶ 0049-0054 determining stress at any point in time effective stress the pore pressure within the formation in the immediate vicinity of the wellbore assumed to be equal to the wellbore pressure; this state of equal pressures corresponds to the hole being in pressure equilibrium with the wellbore);
determining, using the wellbore parameters and the current effective stress value, a maximum effective stress value that the hole can support without collapsing (¶ 0114, 0120-0121, Fig. 8; Mese teaches determining current effective stress in real time to be compared to a curve of wellbore collapse points; this curve of wellbore collapse points corresponds to boundary of maximum effective stress value that the hole can support without collapsing);

producing perforating job parameters to maximize a perforation while maintaining at least the minimum wellbore pressure value (¶ 0108-0110; Mese teaches performing calculations to generate and adjust parameters to perform perforation at the same time with avoiding failures);
but does not teach:
the perforating job parameters comprising one or more parameters of a perforation tool for use in perforating the formation.
However, Lee teaches:
the perforating job parameters comprising one or more parameters of a perforation tool for use in perforating the formation (¶ 0036; Lee teaches a well plan unit to determine wellbore design parameters comprising casing type, production tubing type for the perforation, which correspond to parameters of a perforation tool for use in perforating the formation).
Meese and Lee are analogous art because they are in the same field of optimizing a drilling operation comprising perforation operation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Meese and Lee. One of ordinary skill in the art would have been motivated to make such a combination because Lee’s teachings would have provided a user a well plan comprising equipment to be used during the drilling (¶ 0036).

As per claim 2, Mese teaches the system of claim 1, wherein the operation of determining, using the wellbore parameters and the current effective stress value, the maximum effective stress value, comprises the operation of recording a failure point for a hole or perforation in 

As per claim 3, Mese teaches the system of claim 1, wherein the operation of determining, using the wellbore parameters and the current effective stress value, the maximum effective stress value, comprises:
approximating a threshold maximum effective stress value as equal to a multiple of unconfined compressive strength, a hollow cylinder strength, or a thick-walled cylinder strength (¶ 0120, Fig. 8; Mese teaches calculations of curves in generated graph in Fig. 8 to indicate threshold maximum effective stress value, see curve 806, where failure would happen; these curves are calculated using at least thick wall cylinder of the borehole); and
performing a numerical calculation or a simulation using the maximum effective stress value to obtain a stability threshold or a collapse threshold (¶ 0102, 0105-0107, 0136).

As per claim 4, Mese teaches the system of claim 1, wherein producing the perforating job parameters to maximize a perforation while maintaining at least the minimum wellbore pressure value comprises running a simulation to calculate expected downhole wellbore pressure transients associated with a proposed perforating operation (¶ 0102, 0108, 0115; Mese teaches performing generating these perforating job parameters in real time; this teaching reads onto this limitation).

As per claim 5, Mese teaches the system of claim 4, wherein producing perforating job parameters to maximize a perforation while maintaining at least the minimum wellbore pressure value comprises:
repeating the simulation to calculate the expected downhole wellbore pressure transients (¶ 0102, 0108, 0115; Mese teaches performing generating these perforating job 
altering the perforating job parameters (¶ 0108-0110; Mese teaches adjusting perforation conditions, which correspond to job parameters).

As per claim 7, Meese teaches a method comprising:
calculating, using a processing device and using wellbore parameters associated with a wellbore in a formation, a current effective stress value associated with a hole in the formation, the hole being in pressure equilibrium with the wellbore (¶ 0007, 0009-0010, 0033, 0049-0054; Mese teaches determining current stress point using effective stress model using sets of characteristics; this current stress point is a current effective stress value associated with a hole in the formation; Mese also teaches in ¶ 0049-0054 determining stress at any point in time effective stress the pore pressure within the formation in the immediate vicinity of the wellbore assumed to be equal to the wellbore pressure; this state of equal pressures corresponds to the hole being in pressure equilibrium with the wellbore; these calculations are performed using one or more processors);
determining, using the processing device, the wellbore parameters, and a current value of effective stress, a maximum effective stress value that the hole can support without collapsing (¶ 0114, 0120-0121, Fig. 8; Mese teaches determining current effective stress in real time to be compared to a curve of wellbore collapse points; this curve of wellbore collapse points corresponds to boundary of maximum effective stress value that the hole can support without collapsing);
determining, using the processing device and the maximum effective stress value, a minimum wellbore pressure value (¶ 0009, 0136; Mese clearly teaches this limitation in these paragraphs); 

perforating the formation using the perforating job parameters (¶ 0111, 0123; Mese teaching real time monitoring in wellbores in perforating), wherein the wellbore parameters associated with the wellbore in the formation are determined at least in part from data received from sensors in the wellbore (¶ 0040; Mese teaches using measuring instrument such as sonic tool to measure various properties of rock surrounding borehole; measurements from the measuring instruments such as sonic tool correspond to data received from sensors in the wellbore).
Meese does not teach:
the perforating job parameters comprising one or more parameters of a perforation tool.
However, Lee teaches:
the perforating job parameters comprising one or more parameters of a perforation tool for use in perforating the formation (¶ 0036; Lee teaches a well plan unit to determine wellbore design parameters comprising casing type, production tubing type for the perforation, which correspond to parameters of a perforation tool for use in perforating the formation).
Meese and Lee are analogous art because they are in the same field of optimizing a drilling operation comprising perforation operation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Meese and Lee. One of ordinary skill in the art would have been motivated to make such a combination because Lee’s teachings would have provided a user a well plan comprising equipment to be used during the drilling (¶ 0036).

As per claim 9, Lee teaches the method of claim 7, wherein the job parameters comprise at least one of perforation tool components, string assembly components, or wellbore components (¶ 0036; Lee teaches a well plan unit to determine wellbore design parameters comprising casing type, production tubing type for the perforation, which correspond to wellbore components).

As per claim 11, these limitations have already been discussed in claim 2. They are, therefore, rejected for the same reasons.

As per claim 12, these limitations have already been discussed in claim 3. They are, therefore, rejected for the same reasons.

As per claim 13, these limitations have already been discussed in claim 4. They are, therefore, rejected for the same reasons.

As per claim 14, these limitations have already been discussed in claim 5. They are, therefore, rejected for the same reasons.

As per claim 15, these limitations have already been discussed in claim 1. They are, therefore, rejected for the same reasons.

As per claim 16, these limitations have already been discussed in claim 2. They are, therefore, rejected for the same reasons.

As per claim 17, these limitations have already been discussed in claim 3. They are, therefore, rejected for the same reasons

As per claim 18, these limitations have already been discussed in claim 4. They are, therefore, rejected for the same reasons

As per claim 19, these limitations have already been discussed in claim 5. They are, therefore, rejected for the same reasons.

Claims 6, 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mese et al. in view of Lee et al as applied to claims 1, 9 and 15 above, and further in view of Eslinger et al. (US 2021/0140290).

As per claim 6, Mese and Lee do not teach the system of claim 1, further comprising a parts database communicatively coupled to the processing device, wherein the perforating job parameters include parts specified from the parts database.
	However, Eslinger teaches:
a parts database communicatively coupled to the processing device, wherein the perforating job parameters include parts specified from the parts database (¶ 0185, 0221; Eslinger teaches generating a model comprising components for equipment to be used and instantiating components for the model from one or more databases from a bill of analysis; the bill of analysis comprising components to be instantiated for the resulted model corresponds to the job parameters include parts specified from the parts database).
Mese, Lee, and Eslinger are analogous art because they are in the area of wellbore development for a reservoir. It would have been obvious to one of ordinary skill in the art 

As per claim 10, Mese does not teach the method of claim 9, further comprising accessing a parts database including the at least one of perforation tool components, string assembly components, or wellbore components.
	However, Eslinger teaches:
accessing a parts database including the at least one of perforation tool components, string assembly components, or wellbore components. (¶ 0185, 0221; 0185, 0221; Eslinger teaches generating a model comprising components for equipment to be used and instantiating components for the model from one or more databases from a bill of analysis; the bill of analysis comprising components to be instantiated for the resulted model corresponds to the job parameters include parts specified from the parts database; the teaching of instantiating the model with components in the database indicates accessing the part database).
Mese and Eslinger are analogous art because they are in the area of wellbore development for a reservoir. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mese and Eslinger to include perforating job parameters include parts specified from the parts database. One of ordinary skill in the art would have been motivated to make such a combination because Eslinger’s teaching would have improved product performance, secure resource-efficiency, and reduce time to market (¶ 0151).

As per claim 20, these limitations have already been discussed in claim 6. They are, therefore, rejected for the same reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.



/CUONG V LUU/Examiner, Art Unit 2148                                                                                                                                                                                                                                                                                                                                                                                                                
/JUSTIN C MIKOWSKI/Primary Examiner, Art Unit 2148